Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
26, 2017.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00635-CV

                        JAMES E. ELBAOR, Appellant

                                       V.

        RAVI MOPARTY, ET AL, AND FADI GHANEM, Appellees

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-15978


                 MEMORANDUM                     OPINION

      The trial court’s judgment was signed July 3, 2017. James E. Elbaor filed a
notice of appeal on August 1, 2017. Fadi Ghanem filed a notice of appeal on August
17, 2017.

      On September 5, 2017, Elbaor filed a motion to dismiss his appeal. See Tex.
R. App. P. 42.1(a)(1). The motion is GRANTED.
      To date, our records show that Ghanem has not paid the appellate filing fee.
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless party is excused
by statute or by appellate rules from paying costs); Tex. Gov’t Code Ann. § 51.207
(West 2013). On September 21, 2017, this court ordered Ghanem to pay the appellate
filing fee on or before October 2, 2017, or the appeal would be dismissed. Ghanem
has not paid the appellate filing fee.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.1(a)(1)
(governing dismissal on appellant’s motion); Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).



                                    PER CURIAM



Panel consists of Justices Jamison, Busby, and Donovan




                                           2